Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION 
This action is responsive to the communication received December 14th, 2021.  Claims 11, 38, 42, and 44-46 have been canceled.  Claims 1-10, 12-37, 39-41, and 43 have been entered and are presented for examination.
Response to Arguments
Regarding the arguments, filed December 14th, 2021, Applicant seems to be arguing the particular references do not have the limitations for which they are NOT cited. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant further argues the combination of references “teaches away.”  
	The Examiner respectfully disagrees.
	The primary function of Regler’s Wristband is not impacted by the modifications given by the other references.  Therefore, the combination does not teach away.  
	Lastly, Regler’s discloses low-cost, but does not provide any pricing suggestions, therefore, the term low-cost is subjective. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12-14, 17, 21-23, 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regler et al. (US 2014/0184386) in view of De Prycker et al. (US 2009/0230895) in view of James (WO 2014/096861).
Regarding claims 1, Regler et al. discloses a lightshow control system for generating a lightshow across a plurality of pixel devices (see Abstract [LED wristbands controlled by a controller; performing an LED squence]), the lightshow control system comprising: a controller configured to receive input (see Figure 1 and paragraph 0040 [Lighting Control 42; user interface allowing manual command entry (that again gives rise to a suitable data burst transmission from the transmitter 40 to effect control of groups of wristbands)]), wherein the plurality of lightshow parameters include location-based display actions (see Figures 2-3 [location based execution]).
Regler et al. does not explicitly disclose a beacon transmitter in communication with the lightshow controller and configured to receive the plurality of lightshow parameters from the lightshow controller, encode the plurality of lightshow parameters on a beacon signal, and broadcast the beacon signal to the plurality of pixel devices, wherein each of the plurality of pixel devices is configured to receive and decode the beacon signal to perform selected location-based display actions for the lightshow wherein the beacon transmitter is configured to encode a timing reference on the beacon signal to synchronize initiation of the location-based display actions across the plurality of pixel devices; 
However, De Prycker et al. discloses image information containing geographical co-ordinates encoded therein is broadcast to each of the lighting modules (paragraph 0046). The lighting modules, knowing their position and receiving the image information, extract from the received image information the portion of interest, i.e. work out from the received complete image information which part they are supposed to display (paragraph 0046).  Step S102 is continuously repeated (paragraph 0048 [i.e., beacon broadcasted repeatedly]).  The communicated data may be actual image data to be displayed and/or synchronization information (paragraphs 0013 and 0044).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the signal could be repeatedly broadcast to enable a device to determine the image and sync information to display a group image.
(paragraph 0010)  and ultrasound measurement (paragraph 0052).
The references as combined above do not explicitly disclose a positioning signal transmitter and a plurality of speaker nodes in communication with the positioning signal transmitter, wherein to each one of the plurality of speaker nodes the positioning signal transmitter transmits a tone generation signal and in response to receiving the tone generation signal the speaker node emits an audio signal for trilateration and/or multilateration by the plurality of the pixel devices, enabling each of the plurality of pixel devices determining its pixel location and selecting the location-based display actions to perform.
	However, James discloses a positioning signal transmitter and a plurality of speaker nodes in communication with the positioning signal transmitter, wherein to each one of the plurality of speaker nodes (page 47, lines 17-24) the positioning signal transmitter transmits a tone generation signal and in response to receiving the tone generation signal the speaker node emits an audio signal for trilateration and/or multilateration by the plurality of the pixel devices (page 12, lines 16-27).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of James in to the system of the references as combined by using sound signals to send information to the wristbands.
Regarding claim 2, the references as combined above disclose all the recited subject matter in claim 1, but do not explicitly disclose wherein the timing reference comprises a time since a starting reference point.
However such a feature is well-known in the art since networks broadcast, generally periodically, via their communications management equipment, reference signals (usually called "pilot beacon" signals) that represent the clock that the terminals that are attached to them must use as an 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to recognize the wristbands could be synchronized according to the time reference which enable wristbands to light up when a prescribed time as passed. 
Regarding claim 3, Regler et al. further discloses wherein the starting reference point comprises a first beat of the lightshow or a first beat of the current lightshow scene (paragraph 0037 [the wristbands' controllers are each programmed with a synchronized time-base for a particular event, with each controller configured to initiate at least one illumination event at a pre-programmed time and for, potentially, a fixed duration]).
	Regarding claim 4, Regler et al. further discloses wherein the beacon transmitter is configured to broadcast the beacon signal as one or more batches of repeated data packets (paragraph 0035 [Data bursts 38 may therefore be repeated for a fixed duration]).
	Regarding claim 5, Regler et al. further suggests wherein the beacon transmitter is configured to broadcast the beacon signal so that the time between transmission of successive data packets in each batch is tm, wherein tm is for example between 15 ms to 30 ms, and the timing reference encoded in each of the data packets subsequent to the first data packet is incremented by tm from the timing reference encoded in the preceding data packet (paragraphs 0035 and 0043 [Data bursts 38 may therefore be repeated for a fixed duration; if the LEDs are synchronized to a common time base and make use of a clock 32, then the burst transmission is potentially ancillary to timed operation;).
	Regarding claim 6, the references as combined above disclose all the recited subject matter in claim 4, but do not explicitly disclose wherein each batch of repeated data packets comprises 15 to 25 data packets.

	Regarding claim 7, the references as combined above disclose all the recited subject matter in claim 4, but do not explicitly disclose wherein the beacon transmitter is configured to update the transmitter's Media Access Control (MAC) address to encode a new MAC address for each batch of data packets.
	However, such a feature is well-known when the beacon transmitter changes, the address associated with the beacon also chances.  The motivation for this is to the follow conventional techniques in the art.
	Regarding claim 8, Regler et al. further discloses wherein the beacon transmitter is configured to encode a new identification number on the beacon signal for each batch of data packets (paragraphs 0031 and 0073 [the receiver circuit is coupled to the controller 24 so that targeted (in the sense of addressed) data bursts can be received by each wristband]).
	Regarding claim 9, Regler et al. further discloses wherein based on the plurality of lightshow parameters, the beacon transmitter is configured to encode a play scene command on the beacon signal, wherein the play scene command is defined by one or more of: a scene type, a set of color IDs, a gradient speed, a scene transition, and Beats Per Minute (bpm) (see Figure 3).
Regarding claim 10, the references as combined above disclose all the recited subject matter in claim 1, but do not explicitly disclose wherein based on the plurality of lightshow parameters, the beacon transmitter is configured to encode a heartbeat message on the beacon signal, wherein the heartbeat message is defined by the timing reference and one or more of: bpm, a beat mode type, a time signature and a speed of sound.

It would have been obvious to one of ordinary skill before the effective filing date of the invention to recognize the wristbands could be synchronized according to the time reference which enable wristbands to light up when a prescribed time as passed. 
Regarding claim 12, the references as combined above further disclose wherein the audio signal is an ultrasonic audio signal (page 47, lines 17-24; James).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of James in to the system of the references as combined by using sound signals to send information to the wristbands.
	Regarding claim 13, the references as combined above further disclose wherein the audio signal is characterized by a frequency in the range of 16 kHz to 24 kHz (page 47, lines 17-24 [ultrasound audio signal]; James).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of James in to the system of the references as combined by using sound signals to send information to the wristbands.
	Regarding claim 14, the references as combined above further disclose wherein each one of the plurality of speaker nodes is configured to emit the audio signal simultaneously with the other speaker nodes (page 47, lines 26-31).

	Regarding claim 17, the references as combined above further disclose wherein the positioning signal transmitter comprises a Radio Frequency (RF) transmitter configured to transmit the tone generation signal as an RF signal, and each one of the plurality of speaker nodes comprises an RF receiver for receiving the RF signal from the positioning signal transmitter (page 47, lines 19-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of James in to the system of the references as combined by using sound signals to send information to the wristbands.
	Regarding claim 21-23, the references as combined disclose all the recited subject matter in claim 11, but do not explicitly disclose wherein the plurality of speaker nodes comprises four or more speaker nodes; wherein the plurality of speaker nodes comprises six speaker nodes; and wherein at least one of the plurality of speaker nodes is positioned at a different height from the other speaker nodes.
	However, such features are well-known in the art.  7.1 audio systems comprise 7 speakers wherein a center speaker is known to be lower than the other speakers. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement at least a 7.1 audio system to provide surround sound.
Regarding claim 26, the references as combined above disclose all the recited subject matter in claim 1, but do not explicitly disclose wherein the beacon transmitter comprises a Bluetooth Low Energy (BLE) beacon transmitter configured to transmit the beacon signal as a BLE signal.
However, James discloses wherein the beacon transmitter comprises a Bluetooth Low Energy (BLE) beacon transmitter configured to transmit the beacon signal as a BLE signal (page 12, lines 1-7).

Regarding claim 27, the references as combined above disclose all the recited subject matter in claim 1, but do not explicitly disclose a plurality of beacon transmitters having the features of the beacon transmitter.
However, James discloses a plurality of beacon transmitters having the features of the beacon transmitter (page 12, lines 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of James into the system of the references as combined above by using multiple beacon transmitters so that the crowd would be able to receive the beacons at different locations since Bluetooth has a range of 10m.
Regarding claim 28, Regler et al. further discloses wherein the controller comprises a display and is configured to provide a graphical user interface via the display to receive input from the lightshow operator and enable dynamic and real time generation and modification of the plurality of lightshow parameters based on such input (paragraph 0040).

Claims 15-16, 18-20, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regler et al. (US 2014/0184386) in view of De Prycker et al. (US 2009/0230895)  in view of James (WO 2014/096861) as applied to claims 1, 14 above, and further in view of Rowe et al. (US 2014/0192622).
Regarding claim 15, the references as combined above disclose all the recited subject matter in claim 14, but do not explicitly disclose wherein each one of the plurality of speaker nodes comprises a tone generator, an amplifier and an omnidirectional speaker array which are configured to produce the 
However, Rowe et al. discloses wherein each one of the plurality of speaker nodes comprises a tone generator, an amplifier and an omnidirectional speaker array which are configured to produce the audio signal, wherein the audio signal comprises a tone that is characterized by a frequency which is different from the other speaker nodes (see Figure 8 and paragraphs 0029, 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Rowe et al. into the system of the references as combined above.  The method of Rowe can be used such that each speaker could send a different signal to different wristbands.
Regarding claim 16, the references as combined above disclose all the recited subject matter in claim 14, but do not explicitly disclose wherein each one of the plurality of speaker nodes comprises a tone generator, an amplifier and an omnidirectional speaker array which are configured to produce the audio signal, wherein the audio signal comprises a chirp that is characterized by increasing and/or decreasing frequency over time which is different from the other speaker nodes.
However, Rowe et al. discloses wherein each one of the plurality of speaker nodes comprises a tone generator, an amplifier and an omnidirectional speaker array which are configured to produce the audio signal, wherein the audio signal comprises a chirp that is characterized by increasing and/or decreasing frequency over time which is different from the other speaker nodes (paragraphs 0038-0046).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Rowe et al. into the system of the references as combined above.  The method of Rowe can be used such that each speaker could send a different signal to different wristbands.

However, Rowe et al. discloses wherein the positioning signal transmitter is configured to transmit the tone generation signal as a plurality of RF signals at equally spaced time intervals to the plurality of speaker nodes, and upon receiving each RF signal, each of the speaker nodes is configured to clock the time elapsed since the start of the preceding time interval and determine a signal generation time period based on a set of clocked times (paragraph 0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Rowe et al. into the system of the references as combined above.  The method of Rowe can be used such that each speaker could send a different signal to different wristbands.
Regarding claim 19, the references as combined above disclose all the recited subject matter in claim 18, but do not explicitly disclose wherein each of the speaker nodes is configured to take the lowest of the set of clocked times as the signal generation time, wherein the speaker node generates and emits the audio signal when the signal generation time period following the start of the next time interval has elapsed.
However, it is well-known in the art to generate a signal based on a set of clocked times wherein such a feature enables periodic signal generation. 

Regarding claim 20, the references as combined above make obvious the recited subject matter in claim 18, but do not explicitly disclose wherein each of the speaker node is configured to refrain from emitting an audio signal if the times within the set of clocked times have a spread of more than a certain predetermined threshold.
However, such a feature is well-known in the art wherein when clock time has expired, a signal will not be transmitted until the next clock time. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the references to prohibit a signal from being generated when a clock time has expired.  The motivation for this is to send the signals a prescribed times. 
	Regarding claim 24, the references as combined above disclose all the recited subject matter in claim 11, but do not explicitly disclose wherein based on the plurality of lightshow parameters, the beacon transmitter is configured to encode a venue configuration message on the beacon signal, wherein the venue configuration message is defined by one or more of: a set of speaker node locations, a set of speaker node tone IDs, and an origin offset.
	However, Rowe et al. discloses wherein based on the plurality of lightshow parameters, the beacon transmitter is configured to encode a venue configuration message on the beacon signal, wherein the venue configuration message is defined by one or more of: a set of speaker node locations, a set of speaker node tone IDs, and an origin offset (paragraph 0034).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Rowe et al. into the system of the references as combined 
	Regarding claim 25, the references as combined above disclose all the recited subject matter in claim 11, but do not explicitly disclose wherein based on the plurality of lightshow parameters, the beacon transmitter is configured to encode a locate pixel message on the beacon signal, wherein upon receiving the locate pixel message each one of the plurality of pixel devices starts recording for audio signals emitted by the plurality of speaker nodes.
	However, Rowe et al. discloses wherein based on the plurality of lightshow parameters, the beacon transmitter is configured to encode a locate pixel message on the beacon signal, wherein upon receiving the locate pixel message each one of the plurality of pixel devices starts recording for audio signals emitted by the plurality of speaker nodes (paragraph 0060).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Rowe et al. into the system of the references as combined above.  The method of Rowe can be used such that each speaker could send a different signal to different wristbands.

Claims 29-32, 35-37, 39-41, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regler et al. (US 2014/0184386) in view of De Prycker et al. (US 2009/0230895)  in view of Rowe et al. (US 2014/0192622).
Regarding claim 29, 37, 39, Regler et al. discloses a method performed by a pixel device for contributing to a lightshow display across a plurality of such pixel devices, the method comprising: (see Abstract [LED wristbands controlled by a controller; performing an LED squence]), decoding the signal to determine a plurality of lightshow parameters (see Figure 1 and paragraph 0040 [Lighting Control 42; user interface allowing manual command entry (that again gives rise to a suitable data burst transmission from the transmitter 40 to effect control of groups of wristbands)]).
Regler et al. does not explicitly disclose wherein the plurality of lightshow parameters include location-based display actions and performing selected location-based display actions for the light show; scanning for and receiving at the pixel device a beacon signal broadcast from a beacon transmitter; wherein the method further comprises: scanning for and receiving a heartbeat signal broadcast from a beacon transmitter; decoding a timing reference from the heartbeat signal; and initiating the location-based display actions at a start time based on the timing reference.
However, De Prycker et al. discloses image information containing geographical co-ordinates encoded therein is broadcast to each of the lighting modules (paragraph 0046). The lighting modules, knowing their position and receiving the image information, extract from the received image information the portion of interest, i.e. work out from the received complete image information which part they are supposed to display (paragraph 0046).  Step S102 is continuously repeated (paragraph 0048 [i.e., beacon broadcasted repeatedly]).  The communicated data may be actual image data to be displayed and/or synchronization information (paragraphs 0013 and 0044).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the signal could be repeatedly broadcast to enable a device to determine the image and sync information to display a group image.
De Prycker et al. further discloses determining the position of the individual lighting modules may be performed by the lighting modules themselves (paragraph 0010)  and ultrasound measurement (paragraph 0052).
The references as combined above do not explicitly disclose receiving at the pixel device a start recording signal; in response to receiving the start recording signal, recording a plurality of audio signals emitted concurrently from a plurality of speaker nodes, wherein each speaker node emits an audio 
However, Rowe et al. discloses receiving at the pixel device a start recording signal; in response to receiving the start recording signal, recording a plurality of audio signals emitted concurrently from a plurality of speaker nodes, wherein each speaker node emits an audio signal in a frequency distinct from the other speaker nodes; filtering and processing the audio signals based on their distinct frequencies to determine differences between time of arrival for each audio signal (TDOA); receiving location information for each of the plurality of speaker nodes; and based at least in part on the TDOA and the location information, determining the location of the pixel device using trilateration and/or multilateration (paragraphs 0058, 0060).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method discussed by Rowe et al. into the system of the references as combined above.  The method of Rowe can be used such that each speaker could send a different signal to different wristbands.
Regarding claim 30, Regler et al. further discloses wherein the one or more display actions comprises one or more of: displaying at least one image or a series of images on a display screen of the pixel device; flashing a light source on the pixel device; and vibrating the pixel device (paragraph 0047).
	Regarding claim 31, Regler et al. further discloses wherein the one or more display actions comprises displaying a scene for the lightshow, wherein the scene comprises a sequential display of colors displayed on a display screen of the pixel device (paragraph 0045).
(see Figure 3).
Regarding claim 35, the references as combined above disclose all the recited subject matter in claim 29, but do not explicitly disclose wherein the timing reference comprises a time since a starting reference point.
However such a feature is well-known in the art since networks broadcast, generally periodically, via their communications management equipment, reference signals (usually called "pilot beacon" signals) that represent the clock that the terminals that are attached to them must use as an internal time reference for synchronizing their sending relative to a predetermined model that can be configured.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to recognize the wristbands could be synchronized according to the time reference which enable wristbands to light up when a prescribed time as passed. 
Regarding claim 36, Regler et al. further discloses wherein the starting reference point comprises a first beat of the lightshow or a first beat of the current lightshow scene (paragraph 0037 [the wristbands' controllers are each programmed with a synchronized time-base for a particular event, with each controller configured to initiate at least one illumination event at a pre-programmed time and for, potentially, a fixed duration]).
Regarding claim 40-41, the references as combined disclose all the recited subject matter in claim 38, but do not explicitly disclose wherein the plurality of speaker nodes comprises four or more speaker nodes; wherein the plurality of speaker nodes comprises six speaker nodes.
	However, such features are well-known in the art.  7.1 audio systems comprise 7 speakers wherein a center speaker is known to be lower than the other speakers. 

	Regarding claim 43, Regler et al. further discloses wherein performing the one or more display actions comprises receiving display commands for an animated scene and identifying the one or more display actions to be performed by the pixel device based on its corresponding location in a display representation of the animated scene (paragraph 0047).

Claims 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regler et al. (US 2014/0184386) in view of De Prycker et al. (US 2009/0230895)  in view of Rowe et al. (US 2014/0192622) as applied to claim 29 above, and further in view of James (WO 2014/096861).
	Regarding claim 33, the references as combined above disclose all the recited subject matter in claim 29, but do not explicitly disclose wherein the pixel device comprises a Bluetooth receiver and scanning for the beacon signal comprises scanning for a BLE beacon signal.
However, James disclose wherein the pixel device comprises a Bluetooth receiver and scanning for the beacon signal comprises scanning for a BLE beacon signal (page 16, lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of James into the system of the references as combined above by using Bluetooth to communicate with the wristbands. 
Regarding claim 34, the references as combined above disclose all the recited subject matter in claim 29, but do not explicitly disclose in response to not receiving the heartbeat signal within a heartbeat timeout period, stopping the one or more display actions and/or restarting the Bluetooth receiver.
However, such a feature is obvious since synchronization would be lost and the receiver would determine there is an issue with the transmitter and there would be no further instructions being .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465